PER CURIAM.
This appeal is brought under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having reviewed the record on appeal, we affirm Appellant’s conviction for aggravated battery while in actual possession of a firearm and the ten-year mandatory minimum sentence the trial court imposed.
However, the record reveals potential errors in the imposition of costs and fees, and a discrepancy between the total amount orally announced and the total reflected in the written judgment and sentence. In order to reverse for sentencing errors in an Anders appeal, the appellant must have preserved the errors either by objecting when the sentence was imposed or by filing a motion to correct sentencing errors. See A.L.B. v. State, 23 So.3d 190, 191 (Fla. 1st DCA 2009). Appellant did neither in this case; therefore we must *592affirm. But we do so without prejudice to his hereafter filing an appropriate post-conviction motion. See A.L.B., 23 So.3d at 192 (“Today’s affirmance is without prejudice to appellant’s right to seek relief collaterally[.]”); Colon v. State, 869 So.2d 1290, 1290 (Fla. 4th DCA 2004).
LEWIS, C.J., CLARK and MARSTILLER, JJ., concur.